DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chian at al. (US 2014/0199640 A1) (hereinafter “Chian”).  
	Regarding Claim 19, Chian teaches a method of generating a main burner flame (“main flame” or “main burner 59”) (see at least [0020] and Figs. 1, 2), the method comprising: 
	initiating a first gas flow using a first valve operator (137) configured to initiate the first gas flow when energized by energizing the first valve operator using an energy storage system (“second energy storage device”) (see at least [0019], [0059] and Figs. 2-3) coupled to the first valve operator, thereby initiating the first gas flow (see at least [0020], [0023], [0037] and Figs. 1, 2);
	prompting a pilot ignition circuit (140) (see Fig. 1) to cause a pilot spark ignitor (145) in thermal communication with the first gas flow to generate ignition energy, thereby generating a pilot flame (see at least [0018]-[0020] and Figs. 1, 2); 
	allowing a thermoelectric device (160) in thermal communication with the pilot flame to convert thermal energy from the pilot flame to electrical energy (see at least [0018]-[0020] and Figs. 1, 2);
	initiating a second gas flow using a second valve operator (139) configured to initiate the second gas flow when energized by energizing the second valve operator using a first portion of the electrical energy, thereby initiating the second gas flow (see at least [0020], [0037], [0059] and Figs. 1, 2); 
	providing a second portion of the electrical energy to the energy storage system (see at least [0019], [0059] and Figs. 2-3); and 
	directing the second gas flow to a burner (159) configured to establish thermal communication between the second gas flow and the pilot flame, thereby generating the main burner flame (see at least [0020], [0037] and Figs. 1, 2).

	Regarding Claim 20, Chian also teaches of receiving a signal indicative of a temperature (via temperature sensor (196)) using a microcontroller (“microcontroller” of element (110)) (see at least [0028] and Figs. 1, 2);  
	responding to the signal indicative of the temperature (via temperature sensor (196)) by utilizing the microcontroller to establish electrical contact between the energy storage system and the first valve operator, thereby initiating the first gas flow (see at least [0028]-[0031] and Figs. 1, 2);  
	reacting to the signal indicative of the temperature by utilizing the microcontroller to prompt the pilot ignition circuit (140) to cause the pilot spark ignitor to generate the pilot flame using the first gas flow, thereby generating the pilot flame (see at least [0020], [0028]-[0031] and Figs. 1, 2) and acknowledging the signal indicative of the temperature by utilizing the microcontroller to establish electrical contact between the thermoelectric device and the second valve operator (139), thereby initiating the second gas flow (see at least [0020], [0028]-[0031] and Figs. 1, 2).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chian at al. (US 2014/0199640 A1) (hereinafter “Chian”). 
	Regarding Claim 1, Chian teaches of a water heater (201) (see at least [0030] and Fig. 2) comprising: 
	a pilot ignition circuit (140) (see Fig. 1) configured to cause a pilot spark ignitor (145) to generate a flame using a first amount of gas flow and a first burner (157) (see at least [0018]-[0020] and Figs. 1, 2); 
	a thermoelectric device (160) that converts thermal energy from the flame into electrical energy to power components of the water heater (see at least [0018]-[0019] and Figs. 1, 2); 
	a converter circuit (180) configured to generate voltage and current from the electrical energy generated by the thermoelectric device (see at least [0019], [0021] and Figs. 1, 2); 
	an energy storage system (“second energy storage device”), wherein the energy storage system comprises at least one of a rechargeable storage system or a non-rechargeable storage system (“rechargeable battery”), wherein the rechargeable storage system is configured to store some portion of the electrical energy generated by the thermoelectric device (see at least [0019], [0059] and Figs. 2-3); 
	a first valve operator (137) coupled to receive an amount of the electrical energy generated by the thermoelectric device when the thermoelectric device is generating the electrical energy and coupled to receive a current from the energy storage system when the thermoelectric device is not generating the electrical energy, wherein the first valve operator controls whether there is the first amount of gas flow to the first burner (see at least [0020], [0023], [0037], [0059] and Figs. 1, 2); and  
	a second valve operator (139) coupled to receive a quantity of the electrical energy generated by the thermoelectric device, wherein the second valve operator controls whether there is a second amount of gas flow to a second burner (159) (see at least [0020], [0037] and Figs. 1, 2). 
	Chian fails to explicitly teach that the second amount of gas flow is greater than the first amount of gas flow. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing second amount of gas flow such that it would be greater than the first amount of gas flow as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Chian teaches of a first amount of gas flow that is fed to a first burner (157) and a second amount of gas flow that is fed to a second burner (159) (see at least [0020] and Fig. 2) - thus the general conditions of the claim are disclosed in the prior art. The amount of second gas flow relative to the first amount of gas flow is a result effective variable that would have been readily changeable in the water heater taught by Chian. The second burner is the “main burner” that is used to heat water in the tank to a “set point” - thus a larger amount of gas flow to the second burner will allow the burner to reach the set point quicker and vice versa (see at least [0020], [0031] and Fig. 2). One of ordinary skill in the art would have been readily able to adjust the amount of second gas flow relative to the first amount of gas flow depending on the heating needs of the water heater. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing second amount of gas flow in the water heater taught by Chian such that it would be greater than the first amount of gas flow as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Chian also teaches that the water heater is configured to prevent the second valve operator (139) from receiving current from the energy storage system (as is the case when valve (139) receives current “directly” from thermoelectric device (160)) (see at least [0037] and Fig. 2).

	Regarding Claim 3, Chian also teaches that the second burner (159) is configured to place the second amount of gas flow in thermal communication with the flame generated by the pilot spark ignitor (145) (see at least [0018], [0020] and Fig. 1).

	Regarding Claim 4, Chian also teaches that the thermal energy from the flame is the sole source of energy available to generate the some portion of the electrical energy stored by the energy storage system (see at least [0019], [0059] and Figs. 2-3). 

	Regarding Claim 5, Chian also teaches that the pilot spark ignitor is in thermal communication with the first amount of gas flow (see at least [0018]-[0020] and Fig. 1).

	Regarding Claim 6, Chian also teaches of a microcontroller (“microcontroller” of element (110)) (see at least [0028] and Figs. 1, 2) wherein the microcontroller is configured to establish electrical contact between the energy storage system and the first valve operator (see at least [0028]-[0031] and Figs. 1, 2), the microcontroller is configured to establish electrical contact between the thermoelectric device and the second valve operator (see at least [0028]-[0031] and Figs. 1, 2), and the microcontroller is configured to receive a signal indicative of a temperature (via temperature sensor (196)), establish, in response to the signal indicative of the temperature, electrical contact between the energy storage system and the first valve operator (see at least [0028]-[0031] and Figs. 1, 2) and initiate, in response to the signal indicative of the temperature, electrical contact between the thermoelectric device and the second valve operator (see at least [0020], [0028]-[0031] and Figs. 1, 2).

	Regarding Claim 7, Chian also teaches of a first electronic device (the connecting wire to element (137) as is shown in Fig. 2) configured to establish electrical contact between the energy storage system and the first valve operator (137) (see at least [0020] and Figs. 1, 2) and a second electronic device (the connecting wire to element (160) as is shown in Fig. 2) configured to establish electrical contact between the thermoelectric device and the second valve operator (139) (see at least [0020] and Figs. 1, 2), wherein the microcontroller is configured to utilize the first electronic device to establish electrical contact between the energy storage system and the first valve operator in response to the signal indicative of the temperature (via temperature sensor (196)), and wherein the microcontroller is configured to utilize the second electronic device to initiate electrical contact between the thermoelectric device and the second valve operator in response to the signal indicative of the temperature (see at least [0020], [0028]-[0031] and Figs. 1, 2).

	Regarding Claim 8, Chian also teaches that the microcontroller is configured to prompt the pilot ignition circuit to cause the pilot spark ignitor to generate the flame when the microcontroller receives the signal indicative of the temperature (see at least [0020], [0022], [0028]-[0031] and Figs. 1, 2).

	Regarding Claim 9, Chian also teaches that the microcontroller is configured to receive electrical power from at least one of the converter circuit or the energy storage system (see at least [0020], [0022], [0028]-[0031] and Figs. 1, 2).

	Regarding Claim 10, Chian also teaches of a temperature sensing device (196) in thermal communication with a volume of water (water within tank (250)), wherein the temperature sensing device is configured to provide the signal indicative of the temperature to the microcontroller (see at least [0028], [0030]-[0031] and Fig. 2).

	Regarding Claim 11, Chian also teaches that the microcontroller is configured to prompt the pilot ignition circuit to cause the pilot spark ignitor to generate the flame (see at least [0020], [0022], [0028]-[0031] and Figs. 1, 2) and that the microcontroller is configured to determine an available voltage level in the energy storage system, determine whether the energy storage system requires additional charge based on the available voltage level, establish, based on the energy system requiring additional charge, electrical contact between the energy storage system and the first valve operator (see at least [0020], [0022], [0028]-[0031] and Figs. 1, 2) and prompt, based on the energy storage system requiring additional charge, the pilot ignition circuit to cause the pilot spark ignitor to generate the flame (see at least [0020], [0022], [0028]-[0031] and Figs. 1, 2).

	Regarding Claim 12, Chian also teaches that the first valve operator is an actuator for a first servo valve (as is the case when the first valve utilizes a “solenoid”) (see at least [0020], [0037] and Figs. 1, 2) and that the first servo valve is configured to cause a pilot valve (“pilot”) to initiate the first gas flow, and wherein the second valve operator is an actuator for a second servo valve (as is the case when the second valve utilizes a “solenoid”) and that the second servo valve is configured to cause a main fuel valve to initiate the second gas flow (see at least [0020], [0037] and Figs. 1, 2). 

	Regarding Claim 13, Chian also teaches that the converter circuit (180) is configured to provide the some portion of the electrical energy generated by the thermoelectric device (160) to the energy storage system and configured to provide the amount of the electrical energy generated by the thermoelectric device to the first valve operator (see at least [0019]-[0021], [0059] and Figs. 2-3).

	Regarding Claim 14, Chian also teaches that the converter circuit (180) is configured to provide the quantity of the electrical energy generated by the thermoelectric device (160) to the second valve operator (see at least [0019]-[0021], [0059] and Figs. 2-3). 

	Regarding Claim 15, Chian teaches of a water heater system (Fig. 2) (see at least [0030] and Fig. 2) comprising: 
	a first valve operator (137), wherein the first valve operator initiates a first gas flow when energized (see at least [0020], [0023], [0037] and Figs. 1, 2); 
	an energy storage system (“second energy storage device”) coupled to energize the first valve operator (see at least [0019], [0059] and Figs. 2-3); 
	a pilot ignition circuit (140) (see Fig. 1) configured to cause a pilot spark ignitor (145) to generate a pilot flame using the first gas flow (see at least [0018]-[0020] and Figs. 1, 2); 
	a second valve operator (139), wherein the second valve operator initiates a second gas flow when energized (see at least [0020], [0037] and Figs. 1, 2), and wherein the second valve operator cannot be energized from the energy storage system (as is the case when valve (139) receives current “directly” from thermoelectric device (160)) (see at least [0037] and Fig. 2); and 
	a thermoelectric device (160) that converts thermal energy from the pilot flame into electrical energy, the thermoelectric device coupled to provide a first portion of the electrical energy to energize the second valve operator (139) (see at least [0018]-[0020], [0037], [0059] and Figs. 1, 2) and the thermoelectric device coupled to provide a second portion of the electrical energy to the energy storage system (see at least [0018]-[0020], [0037], [0059] and Figs. 1, 2).
	Chian fails to explicitly teach that the second amount of gas flow is greater than the first amount of gas flow. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing second amount of gas flow such that it would be greater than the first amount of gas flow as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Chian teaches of a first amount of gas flow that is fed to a first burner (157) and a second amount of gas flow that is fed to a second burner (159) (see at least [0020] and Fig. 2) - thus the general conditions of the claim are disclosed in the prior art. The amount of second gas flow relative to the first amount of gas flow is a result effective variable that would have been readily changeable in the water heater taught by Chian. The second burner is the “main burner” that is used to heat water in the tank to a “set point” - thus a larger amount of gas flow to the second burner will allow the burner to reach the set point quicker and vice versa (see at least [0020], [0031] and Fig. 2). One of ordinary skill in the art would have been readily able to adjust the amount of second gas flow relative to the first amount of gas flow depending on the heating needs of the water heater system. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing second amount of gas flow in the system taught by Chian such that it would be greater than the first amount of gas flow as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 16, Chian also teaches of a burner (159) configured to establish thermal communication between the second gas flow and the pilot flame to generate a main burner flame (“main flame”) (see at least [0018]-[0020] and Figs. 1, 2).

	Regarding Claim 17, Chian also teaches of a microcontroller (“microcontroller” of element (110)) (see at least [0028] and Figs. 1, 2) wherein the microcontroller is configured to establish electrical contact between the energy storage system and the first valve operator (see at least [0028]-[0031] and Figs. 1, 2), the microcontroller is configured to establish electrical contact between the thermoelectric device and the second valve operator (see at least [0028]-[0031] and Figs. 1, 2), the microcontroller is configured to prompt the pilot ignition circuit to cause the pilot spark ignitor to generate the pilot flame using the first gas flow (see at least [0020], [0022], [0028]-[0031] and Figs. 1, 2), and the microcontroller is configured to receive a signal indicative of a temperature (via temperature sensor (196)), establish, in response to the signal indicative of the temperature, electrical contact between the energy storage system and the first valve operator (see at least [0028]-[0031] and Figs. 1, 2), prompt, in response to the signal indicative of the temperature, the pilot ignition circuit to cause the pilot spark ignitor to generate the pilot flame using the first gas flow (see at least [0020], [0022], [0028]-[0031] and Figs. 1, 2), and initiate, in response to the signal indicative of the temperature, electrical contact between the thermoelectric device and the second valve operator (see at least [0020], [0022], [0028]-[0031] and Figs. 1, 2),

	Regarding Claim 18, Chian also teaches that the microcontroller is configured to determine an available voltage level (“voltage level”) in the energy storage system (see at least [0021]), determine if the energy storage system requires additional charge based on the available voltage, establish, based on the energy system requiring additional charge, electrical contact between the energy storage system and the first valve operator (see at least [0020]-[0022], [0028]-[0031] and Figs. 1, 2) and prompt, based on the energy system requiring additional charge, the pilot ignition circuit to cause the pilot spark ignitor to generate the pilot flame using the first gas flow (see at least [0020]-[0022], [0028]-[0031] and Figs. 1, 2). 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furmanek et al. (US 2016/0265811 A1) and Hazzard et al. (US 2015/0276268 A1) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/26/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762